Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The specification has been amended as follows: 
[002] This application is a division of and claims priority to currently pending U.S. Nonprovisional Application No. 15/783,226, entitled: “Cutin-Like Materials with Advanced Functionalities and Methods of Manufacture”, filed on October 13, 2017, now U.S. Patent 10,253,208, which is a continuation of and claims priority to International Patent Application No. PCT/US2016/027315, filed April 13, 2016, which claims priority to U.S. Provisional Patent Application No. 62/146,591, entitled: “Using the Skin of the Cactus for Making Cutin-Like Materials with Advanced Functionalities”, filed April 13, 2015, the entire contents of each of which is herein incorporated into this disclosure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As stated in the Non-Final on 12/22/2020, US20080262190 is regarded as the closest prior art of record. 
This reference does not teach adding and reacting adding substituted omega-hydroxyl fatty acids into the reaction 2 as claimed in claim 1 and there is no motivation to add substituted omega-hydroxyl fatty acids into the reaction 2.
Further, this reference does not teach adding a glycerol to reaction 5 and therefore is no motivation to add glycerol into reaction 5 as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/11/21